DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on 1/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6 of copending Application No. 16960152. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16960152 recites in claims 1, 4, 6 a first step of making a perforation pin protrude into a cavity (4) of a mold (2,3) and a second step of injecting a molten resin and filling the cavity with the molten resin so as to envelop a protruding part of the perforation pin (8) as the pin is inserted while resin is still being injected into the cavity [Fig 1-4, 0002]; a third step of making the perforation pin further protrude as the pin is protruded all the way to the other side of the mold [0002], in a state where the resin is not cured [0002]; and a fourth step of obtaining a molded resin article having a hole by curing the resin and extracting the perforation pin as fig 3 displays the extracted finished part [0002, Fig 3].
The examiner notes the “curing” ie effected by cooling [0062] and the material is thermoplastic [0054]. Thus, the “curing” is not the exothermic reaction that forms chemical bonds, ie crosslinks, associated with thermosets and would be disclosed by the solidification disclosed in Arai. 
As to claim 3, 16960152 recites in claims 2 in the third step, the perforation pin penetrates the resin as it forms a hole within the resin in the cavity [0002, Fig 1-3].
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6 of copending Application No. 16960152 in view of Tonen (JP H0386511A). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2, 16960152 does not explicitly state in the first step, a protrusion length of the perforation pin  is 25% to 40% with respect to a dimension of the cavity in a protruding direction of the perforation pin as it is approximately inserted a 3rd of the way through the mold.
Tonen teaches in the first step, a protrusion length of the perforation pin (20) is 25% to 40% with respect to a dimension of the cavity in a protruding direction of the perforation pin as it is approximately inserted a 3rd of the way through the mold and avoids debris from sticking to the part [Fig 1, 2, 0001, 0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 16960152 and had the pin extend about a third into the mold cavity, as suggested by Tonen, as this had demonstrated success at forming a hole in a part and avoided debris being stuck to the part.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6 of copending Application No. 16960152 in view of Nakamura (JP H05104582). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 4, 16960152 does not explicitly state the mold includes a first mold and a second mold facing each other with the cavity interposed there between, and in the first step, a plurality of the perforation pins are used, and among the plurality of the perforation pins, a top first perforation pin is made to protrude into the cavity from the first mold as explained above, and a second perforation pin capable of protruding into the cavity from the second mold, but does not explicitly state that the pin protrudes into cavity.
Nakamura teaches a method of injection molding wherein a through hole is made by protruding both a lower pin and an upper pin (400A, 400B) into the cavity to meet together [0015, 0016, Fig 4] this is used when molding high viscosity resins and avoids the formation of a thin film of the material when forming the hole [0018, 0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16960152  and had both the upper and lower pins protrude into the mold cavity to meet, as suggested by Nakamura, in order to avoid the formation of a thin film when molding high viscosity resins. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear as to what the penetration of claim 3 precisely does or does not require.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states that the pin is enveloped in the 2nd step, so it is unclear how the resin would be penetrated in claim 3 after it has already enveloped the pin. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (JP S5351262A).
As to claim 1, Arai teaches a first step of making a perforation pin protrude into a cavity (4) of a mold (2,3) and a second step of injecting a molten resin and filling the cavity with the molten resin so as to envelop a protruding part of the perforation pin (8) as the pin is inserted while resin is still being injected into the cavity [Fig 1-4, 0002]; a third step of making the perforation pin further protrude as the pin is protruded all the way to the other side of the mold [0002], in a state where the resin is not cured [0002]; and a fourth step of obtaining a molded resin article having a hole by curing the resin and extracting the perforation pin as fig 3 displays the extracted finished part [0002, Fig 3].
The examiner notes the “curing” ie effected by cooling [0062] and the material is thermoplastic [0054]. Thus, the “curing” is not the exothermic reaction that forms chemical bonds, ie crosslinks, associated with thermosets and would be disclosed by the solidification disclosed in Arai.
As to claim 3, Arai teaches in the third step, the perforation pin penetrates the resin as it forms a hole within the resin in the cavity [0002, Fig 1-3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP S5351262A) and Tonen (JP H0386511A).
As to claim 2, Arai does not explicitly state in the first step, a protrusion length of the perforation pin  is 25% to 40% with respect to a dimension of the cavity in a protruding direction of the perforation pin as it is approximately inserted a 3rd of the way through the mold.
Tonen teaches in the first step, a protrusion length of the perforation pin (20) is 25% to 40% with respect to a dimension of the cavity in a protruding direction of the perforation pin as it rd of the way through the mold and avoids debris from sticking to the part [Fig 1, 2, 0001, 0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Arai and had the pin extend about a third into the mold cavity, as suggested by Tonen, as this had demonstrated success at forming a hole in a part and avoided debris being stuck to the part.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP S5351262A) and Nakamura (JP H05104582).
As to claim 4, Arai teaches the mold includes a first mold (2) and a second mold (3) facing each other with the cavity (4) interposed there between, and in the first step, a plurality of the perforation pins are used, and among the plurality of the perforation pins, a top first perforation pin (8) is made to protrude into the cavity from the first mold (2) as explained above [0002, Fig 1-4], and a second perforation pin (8 on bottom) capable of protruding into the cavity from the second mold (3) [Fig 1-4], but does not explicitly state that the pin protrudes into cavity.
Nakamura teaches a method of injection molding wherein a through hole is made by protruding both a lower pin and an upper pin (400A, 400B) into the cavity to meet together [0015, 0016, Fig 4] this is used when molding high viscosity resins and avoids the formation of a thin film of the material when forming the hole [0018, 0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Arai and had both the upper and lower pins protrude into the mold cavity to meet, as suggested by Nakamura, in order to avoid the formation of a thin film when molding high viscosity resins. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742